DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
 
Response to Amendment
The amendment filed 24 September 2021 has been accepted and considered in this office action.  Claims 21 and 31 have been amended, and claims 26 and 36 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 September 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 21-25, 27-35, and 37-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 21, Attwater teaches a computer-implemented method (abstract, figure 1), comprising: 
obtaining transcriptions of voice inputs from a training set of voice inputs, wherein each voice input in the training set of voice inputs is directed to one of a plurality of stages of a multi- stage voice activity (0032, 35, corpus of call examples, and transcriptions); 
generating a plurality of groups of transcriptions, wherein each group of transcriptions includes a different subset of the transcriptions of voice inputs from the training set of voice inputs (0034, clustering groups of training tokens (i.e. n-grams)); 
assigning each group of transcriptions to a different dialog state of a dialog-state model that includes a plurality of dialog states, wherein each dialog state of the plurality of dialog states corresponds to a different stage of the multi-stage voice activity (0034, each cluster represents a different dialog function, 0027 multi turn dialogs for example); for each group of transcriptions, determining a set of n-grams for the group, and associating the reset of n-grams for the group with the corresponding dialog state of the dialog-state model to which the group is assigned (0034, clustering groups of training sentences tokens (i.e. n-grams) to represent each dialog act); and 
processing, with a speech recognizer, a subsequent voice input directed to a particular stage of the multi-stage voice activity, including biasing the speech recognizer using the representative set of n-grams associated with the dialog state in the dialog-state model that corresponds to the particular stage of the voice activity (0095, 0024, using generated n-gram based dialog model to facilitate utterance interpretation in speech recognition.).
Attwater does not specifically teach for each group of transcriptions, determining a representative set of n-grams for the group, and associating the representative set of n-grams for the group with the corresponding dialog state of the dialog-state model to which the group is assigned.
In the same field of dialog act clustering, Lavallee teaches, determining a representative set of n-grams for the group, and associating the representative set of n-grams for the group with the corresponding dialog state of the dialog-state model to which the group is assigned (0026, determining a representative sample of the dialog acts within a cluster).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine a representative group of items within the cluster as taught by Lavallee in the system of Attwater in order to reduce the size of clusters and ease processing requirements when using the clustered model (Lavallee 0026).
Attwater and Lavallee do not specifically teach wherein the representative set of n-grams determined for the group of transcriptions comprise n-grams satisfying a threshold number of occurrences in the group of transcriptions assigned to the dialog state of the dialog-state model.
In the same field of model building, Sharp teaches wherein the representative set of n-grams determined for the group of transcriptions comprise n-grams satisfying a threshold number of occurrences in the group of transcriptions assigned to the dialog state of the dialog-state model (0047, a threshold number of occurrences may be set for n-grams to be included for further processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a frequency of occurrence threshold as taught by Sharp in the system of Attwater and Lavallee in order to enhance privacy and efficiency by eliminating less used n-grams (Sharp 0047). 
Attwater and Lavallee and Sharp and Venkatapathy do not specifically teach wherein the context data for a given voice input characterizes a display of a user device at which the voice input was received at a time when the voice input was received.
In the same field of processing speech commands, Van Os teaches wherein the context data for a given voice input characterizes a display of a user device at which the voice input was received at a time when the voice input was received (0167, information about what is being displayed may be retrieved for context).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use display context as taught by Van Os in the system of Attwater, Lavallee, and Venkatoapthy in order to allow for better disambiguation of a user input (Van Os 0167).
However the prior art of record does not specifically teach “and is mapped to a respective set of the display data characterizing content that is designated for display when voice inputs from the training set of voice inputs that are associated with the group of transcriptions assigned to the dialog state are received; for each group of transcriptions, determining a representative set of n-grams for the group, and associating the representative set of n-grams for the group with the corresponding dialog state of the dialog-state model to which the group is assigned, wherein the representative set of n-grams determined for the group of transcriptions comprise n-grams-satisfying a threshold number of occurrences in the group of transcriptions assigned to the dialog state of the dialog-state model; receiving a subsequent voice input and first display data characterizing content that was displayed on a screen when the subsequent voice input was received, the subsequent voice input directed toward a particular stage of the multi-stage voice activity; determining a match between the first display data and the respective set of display data mapped to the dialog state in the dialog-state model that corresponds to the particular stage of the multi-voice activity; and 2 39790562.1Application No. 16/732,645Docket No.: 231441-461140 After Final Office Action of June 25, 2021 processing, with a speech recognizer, the subsequent voice input and the first display, including biasing the speech recognizer using the representative set of n-grams associated with the dialog state in the dialog-state model that corresponds to the particular stage of the multi-voice activity” when combined with each and every other limitation of the claim.  Therefore claim 21 is allowable.

Claim 31 contains similar limitations as claim 21 and therefore is allowable as well.

Claims 22-25, 27-30, 31-35, and 37-40 depend on and further limit claims 21 and 31 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655